NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 ANTHONY GLATT,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2012-7030
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 10-3368, Judge John J.
Farley, III.
             ______________________________

                Decided: April 4, 2012
            ______________________________

   ANTHONY GLATT, of Hampton, Virginia, pro se.

    ANTONIA R. SOARES, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and MARTIN
HOCKEY, Assistant Director. Of counsel on the brief was
GLATT   v. DVA                                          2


DAVID J BARRANS, Deputy Assistant General Counsel,
United States Department of Veterans Affairs, of Wash-
ington, DC.
              __________________________

 Before RADER, Chief Judge, LINN, and WALLACH, Circuit
                        Judges.
PER CURIAM.
    The U.S. Court of Appeals for Veterans Claims (“Vet-
erans Court”) affirmed two decisions by the Board of
Veterans’ Appeals (“Board”) denying Mr. Anthony Glatt
an effective date earlier than July 31, 1995 for entitle-
ment to service connection for major depressive disorder
and dealing with apportionment of compensation benefits
to his spouse from July 1, 2006 to October 31, 2006.
Because this appeal calls for the adjudication of factual
disputes, this court dismisses for lack of jurisdiction.
                            I.
    Mr. Glatt served on active duty in the U.S. Marine
Corps from November 1974 to November 1976. In 1989,
Mr. Glatt was diagnosed with a major depressive disorder
by a private physician. In 1995, Mr. Glatt filed a claim
with the Department of Veteran Affairs (“VA”) seeking
disability benefits. In January 1999, the Regional Office
(“RO”) granted service connection for his major depressive
disorder, effective July 31, 1995. Mr. Glatt disagreed
with the effective date and appealed. In December 2000,
the Board denied Mr. Glatt’s appeal. When Mr. Glatt
declined to appeal the decision, it became final. In Sep-
tember 2004, the Board denied Mr. Glatt’s application to
reopen his claim for an earlier effective date.
   In July 2006, the RO received an apportionment re-
quest from Mr. Glatt’s spouse. The RO notified Mr. Glatt
3                                              GLATT   v. DVA


of the request and his rights in an August 2006 letter. In
October 2006, the RO granted the request and authorized
$500 a month apportionment effective July 1, 2006. Mr.
Glatt filed a notice of disagreement in later that same
month and submitted an October 23, 2006 Philippine
court decision that annulled his marriage. The RO
stopped the apportionment, effective November 1, 2006,
because of the annulment.
                            II.
     This court’s jurisdiction to review Veterans Court de-
cisions is strictly limited. Under 38 U.S.C. § 7292(a), a
party may obtain review “with respect to the validity of a
decision of the [Veterans] Court on a rule of law or of any
statute or regulation . . . or any interpretation thereof
(other than a determination as to a factual matter) that
was relied on by the Court in making the decision.”
Absent a constitutional issue, this court “may not review
(A) a challenge to a factual determination, or (B) a chal-
lenge to a law or regulation as applied to the facts of a
particular case.” 38 U.S.C. § 7292(d)(2).
    Mr. Glatt asks this court to review the sufficiency of
the evidence underlying the Veteran’s Court and Board
decisions denying him an earlier effective date for major
depressive disorder and approving the apportionment of
his compensation benefits. Mr. Glatt’s arguments relate
to questions of fact and are beyond the jurisdiction of this
court. Moreover, the Veterans Court found Mr. Glatt’s
freestanding claim for an earlier effective date, which did
not allege clear and unmistakable error in the original
unappealed decision of December 2000, was not properly
before it. Likewise, this court cannot adjudicate that
claim.
    The only legal issue raised by Mr. Glatt’s brief is a
claim that his Seventh Amendment right to a jury trial
GLATT   v. DVA                                           4


was violated by the VA’s adjudication of both claims at
issue in this appeal. While the Seventh Amendment
provides the right to a jury trial in civil suits at common
law, it is not “implicated in the VA adjudication process.”
Paswell v. Nicholson, 21 Vet. App. 102, 2006 WL 2106952,
at *2 (June 6, 2006); see also Tull v. United States, 481
U.S. 412, 418 n.4 (1987) (“the Seventh Amendment is not
applicable to administrative proceedings”). Accordingly,
Mr. Glatt’s constitutional argument is without merit.
   For the foregoing reasons, this court dismisses Mr.
Glatt’s appeal for lack of jurisdiction.
                      DISMISSED
No costs.